PER CuRIAM.
A motion for rehearing is made herein on the ground that the plaintiff’s recovery was reduced by twenty per cent., whereas, as it is claimed,, it should have been reduced by a fourth or twenty-five per cent. The contention is based upon the language of this court in the opinion in the case of Paluczak v. Jones, 209 Wis. 640, 245 N. W. 655, 656. The statement is there made that:
“Under this statute (the Comparative Negligence Statute, sec. 331.045), where both parties to a collision are negligent *669and there is a counterclaim, one of the parties may recover when there is a finding that his negligence is less than that of the other, but his recovery must be reduced in such ratio as his negligence bears to the other’s.”
The language “in such ratio as his negligence bears to the other’s” was inadvertently used, and is withdrawn. Instead of the language last quoted the words “in proportion to his negligence” should have been used. This would have brought the statement in strict accord with the language of the statute, which is: “But any damages allowed shall be diminished by the jury in the proportion to the amount of negligence attributable to the person recovering.” That reduction in the instant case was correct.... See Engebrecht v. Bradley, 211 Wis. 1, 247 N. W. 451, the opinion in which is filed herewith.
The.other matters suggested by the motion for rehearing were discussed in the original briefs, received the consideration of the court, and were decided adversely to the appellants.
The motion for rehearing is denied, with $25 costs.